Order entered July 5, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00632-CV

                             MELANIE E. GRIMES, Appellant

                                            V.

                              MYCHELE R. LORD, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-15142

                                        ORDER
                 Before Chief Justice Wright and Justices Bridges and Lang

      We DIRECT the Clerk of this Court to issue the mandate forthwith.



                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE